Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 2/9/21.  Applicant’s arguments have been considered and are found persuasive.  However, the claims are rejected in view of newly found/combined prior art.  Claims 1-11 are withdrawn as being directed toward a nonelected invention.  This Action is Non-Final.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/21 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 13, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al., US 2015/0025346 A1.
	Simpson teaches a continuous analyte sensor comprising a working electrode configured for implantation in a host, wherein the working electrode comprises an electroactive surface, the continuous analyte sensor further comprising a membrane located over the working electrode, wherein the membrane comprises an enzyme domain and a particle-containing domain [0006].  In some embodiments, the material 
	The particulate electrode includes a support upon which the electrode is disposed. For example, the support can be formed of a dielectric material, such as plastic, polymer, ceramic or glass. The particulate electrode can be disposed on the support as a film made of the non-analyte-permeable material and the plurality of conductive particles, using any thin- or thick-film techniques known in the art, such as 
In the detection of glucose wherein glucose oxidase (GOX) produces hydrogen peroxide as a byproduct, H2O2 reacts with the surface of the working electrode producing two protons (2H.sup.+), two electrons (2e.sup.-) and one molecule of oxygen (O.sub.2), which produces the electronic current being detected [0178].  The electrode comprises a mixture comprising a metal oxide and carbon (claim 33).
Thus the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al., US 2010/0025238 A1 in view of Simpson et al., US 2015/0025346 A1.
	Gottlieb teaches an analyte sensor having improved electrode configurations.  At least Figure 2 teaches a base layer 102 which may be a polymeric substrate [0060], a conductive layer 104 which may include carbon or graphite [0070] and an enzyme layer 110 [0062].  

    PNG
    media_image1.png
    926
    614
    media_image1.png
    Greyscale

The conductive layer 104 typically includes carbon wherein the carbon may be vitreous or graphitic and can be made from a solid or a paste.  A metallic working electrode may be made from a non-corroding metallically conducting oxide, such as ruthenium dioxide. Alternatively the electrode may comprise a silver/silver chloride electrode composition. A thin conducting film is applied to the polymeric substrate 102, for example, by coating or printing [0070].  
	Portions of the conductive sensor layers have a silicon or polyimide (elastomeric material) insulating material which can be applied in any desired manner.  The layer may then be cured [0220].  The layers of the analyte sensor may contain Prussian Blue [0016] [0125].  See also [0216] and [0229].
 	Gottlieb does not explicitly teach the carbon compound is prepared as an aqueous solution.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Gottlieb teaches the conductive layer 104 may be made from a solid or a paste.  One of skill 
Simpson teaches a particulate working electrode for a continuous analyte sensor.  In some embodiments, the material used to form the particle-containing domain (e.g., the conductive and non-conductive components) can be formed into an electrode (referred to as a "particulate electrode" herein), such as but not limited to a replacement for a wire electrode, for example. In an exemplary embodiment, a particulate electrode is formed as a drawn "wire," such as by extrusion and/or molding of the particle-containing domain material. For example, such a particulate electrode wire could be used as the working electrode.  Simpson teaches a particulate working electrode domain material wherein the conductive particles may include carbon or graphite and the non-conductive material may be polyurethane or silicones [02225].  One of skill would have been motivated to use the particle-containing domain material of Simpson for the conductive layer paste 104 of Gottlieb as the particulate electrode provides for simplified manufacturing techniques and is formable/conformable into a variety of shapes and/or depositable onto a variety of shaped supports.  See [0230] of Simpson.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 12-20 under Gottlieb alone have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gottlieb and Simpson.  The Examiner no longer relies on the insulative cover layer of Gottlieb to teach the “preparing” limitation of at least claim 12.  
The claimed invention as also been rejection as anticipated in view of Simpson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/TRACY M DOVE/Primary Examiner, Art Unit 1727